DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 11/10/2020.
Claims 1, 6-7, 15, 17-19, and 21 have been amended.
Claims 1-19 and 21 are pending.
Claims 1-14 are rejected.
Claims 15-19 and 21 are indicated as allowable.

Response to Amendment
In the Remarks filed 11/10/2020, Applicant has amended:
The language of claim 7 to address the previously identified 112(d) issue. The Examiner therefore withdraws the 35 U.S.C. 112(d) rejection made in the non-final Office action dated 08/26/2020.

Response to Arguments
In Remarks filed on 11/10/2020, Applicant substantially argues:
The applied reference Flynn fails to disclose the amended limitations of claims 1 and 6 of redirecting at least some data from a first memory buffer within a write and/or read data path through another buffer memory by substituting a second buffer memory into the path instead. Furthermore, the applied reference Kim does not resolve the deficiency. Flynn Paragraph [0241], the system may employ a cache selection module 702 which selects either the first cache 102 or second cache 112 based on cache attributes which include, amongst other identified attributes, error rates and fault history. The selected cache is then used to service the subsequent read and/or write operation. Furthermore, Flynn is found to disclose the amended limitations regarding “removing the first buffer memory” from a write/read data path as one of the first and second cache that is selected is utilized for the operation and each cache is capable of being individually involved in the operation path for accessing storage device 118. The current rejection is updated to address the amended claim language. It is additionally noted by the Examiner that Flynn discloses the capability monitoring error rates for memory sections in Paragraph [0258]. Therefore it is found to not be persuasive that Flynn does not disclose redirecting at least some data through a second buffer memory from a first buffer memory.
The applied reference Atkinson fails to disclose the amended limitations of claim 15 which recite adjusting a refresh rate of a buffer memory based on a function of errors detected in a buffering region of the volatile memory and not a function of error bits in metadata within a read-only memory. Applicant’s arguments filed have been fully considered and they are found to be persuasive. The 35 U.S.C. 103 rejections made in the Office action dated 08/26/2020 regarding claims 15-19 and 21 are withdrawn and the respective claims are indicated as allowable in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated November 10, 2020.

Claim Rejections - 35 USC § 103

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (2011/0022801) in view of Kim (US 2016/0034327).

Regarding claim 1, Flynn discloses, in the italicized portions, an integrated circuit device, comprising: a nonvolatile memory ([0060] The storage device 118 may include a hard disk drive, an optical drive with optical media, a magnetic tape drive, or another type of storage device.); a first buffer memory containing volatile memory cells, said first buffer memory configured to buffer write data to be written to said nonvolatile memory in response to a write request and buffer read data received from said nonvolatile memory in response to a read request, respectively; a second buffer memory containing volatile memory cells, said second buffer memory configured to buffer write data to be written to said nonvolatile memory in response to a write request and buffer read data received from said nonvolatile memory in response to a read request, respectively ([0058] In the depicted embodiment, the system 100 includes two caches 102, 112. In another embodiment, the system 100 may include more than two caches 102, 112. In general, the first cache 102 and the second cache 112 serve as read and/or write caches for the storage device 118. In the depicted embodiment, the first cache 102 and the second cache 112 are each separate data storage devices. In a further embodiment, the first cache 102 and the second cache 112 may both be part of a single data storage device. For example, the first cache 102 and the second cache 112 may be separate partitions, regions, or other sections of a single data storage device. [0059] In further embodiments, the first cache 102 and/or the second cache 112 may include other types of non-volatile and/or volatile data storage, such as dynamic RAM ("DRAM"), static RAM ("SRAM"), magnetic data storage, optical data storage, and/or other data storage technologies.); and a controller coupled to the first and second buffer memories, said controller configured to evaluate the first buffer memory against at least one criterion relating to accuracy of data stored therein ([0200] In one embodiment, the direct cache module 116 has exclusive access to, and/or control over the first cache 102, the second cache 112, and the storage device 118. The direct cache module 116 may represent itself to the storage client 504 as a storage device. For example, the direct cache module 116 may represent itself as a conventional block storage device. As described above with regard to the direct cache module 116 depicted in the embodiment of FIG. 1, in various embodiments, the direct cache module 116 may be embodied by one or more of a storage controller of the first cache 102, a storage controller of the second cache 112, and/or a storage controller of the storage device 118; a separate hardware controller device that interfaces with the first cache 102, the second cache 112, and the storage device 118; a device driver loaded on the host device 114; and the like.), and further configured to: (i) redirect at least some of the write data away from the first buffer memory and through the second buffer memory in response to the write request when the evaluation demonstrates that the criterion has been exceeded and the first buffer memory should be removed from a write data path during write operations, and (ii) redirect at least some of the read data away from the first buffer memory and through the second buffer memory in response to the read request when the evaluation demonstrates that the criterion has been exceeded and the first buffer memory should be removed from a read data path during read operations ([0241] In one embodiment, the cache selection module 702 uses the cache attribute module 716 to select one of the first cache 102 and the second cache 112 based on one or more cache attributes. Cache attributes, in various embodiments, include the type of storage media, such as SLC or MLC type solid-state storage media 110, erase cycle counts, error rates, age, fault history, total storage capacity, remaining storage capacity, access times, and the like. The cache attribute module 716, in one embodiment, weights or otherwise combines several cache attributes to select one of the first cache 102 and the second cache 112. The cache attributes, in one embodiment, may include user preferences, user settings, user prioritization, and/or user rankings for the first cache 102 and the second cache 112. The cache attributes, in a further embodiment, are user selectable. For example, in one embodiment, the cache selection module 702 may receive user input from a user of the host device 114, or the like, indicating which cache attributes to use, indicating weights for various cache attributes, selecting threshold values for various cache attributes, and the like.). Herein it is indicated that the storage system may decide to use either the first or second cache for buffering purposes based on cache attributes compared to threshold values. As noted by the structure of “[0059] The method may further includes determining that a second buffer memory cells included in the non-volatile memory device store the recovered first data when the number of the errors is greater than the first threshold value (S140). In this case, the sample buffer memory cells are determined to be unreliable because the number of the errors due to the read disturbance is large. Therefore, the data stored in the first buffer memory cells should be recovered through the correction procedure, and the recovered data should be stored in the second buffer memory cells, and the first buffer memory cells may be disabled. Generation of the read disturbance will be described with the references to FIGS. 7 through 11.” Herein it is noted that the second buffer is utilized when the number of errors are greater than a first threshold value. Kim thereby discloses the capability of dynamically determining errors to make a decision regarding buffer utilization. It would be obvious to one of ordinary skill in the art to modify Flynn to select one buffer over the other according to the number of errors detected in order to manage read/write disturbance caused repeated access (Kim [0005]). Flynn and Kim are analogous art because they are from the same field of endeavor of error correction.
Regarding claim 2, Kim further discloses the device of Claim 1, wherein the at least one criterion is a function of a number of erroneous data bits stored within the first buffer memory or a function of an error bit generation frequency within the first buffer memory ([0057] The method further includes counting the number of errors included in the sample data based on an error correction code (S120). The reliability of the sample buffer memory cells may be determined based on the number of the errors included in the sample data. In an example embodiment, the reliability of the sample buffer memory cells may be inversely proportional to the number of the errors included in the sample data. Counting the number of the errors included in the sample data based on the error correction code (S120) may be executed on a memory controller connected to the non-volatile memory device.). Herein it is indicated the criteria is related to the number of errors tracked.
Regarding claim 3, Flynn and Kim further disclose the device of Claim 2, wherein said controller comprises a buffer manager configured to evaluate the first buffer memory against the at least one criterion (Flynn [0200] and Direct cache module 116 and Kim [0064] The memory controller 120 includes an error corrector ECC and a buffer memory BUFFER. The non-volatile memory device 130 includes a memory cell array 140, a control circuit 180, a voltage generation circuit 160, an address decoder 150, and a data input/output circuit 170. The memory cell array 140 includes a buffer memory cell array BCA 141 and a main memory cell array MCA 142. The data input/output circuit 170 includes a page buffer PAGE BUFFER.). Both Flynn and Kim disclose controller components which are capable of performing error correction operations including, in this case, the evaluation.
Regarding claim 4, Flynn and Kim further disclose the device of Claim 2, wherein said controller comprises an error check and correction (ECC) module configured to check and correct errors in data stored in the first buffer memory (Flynn [0128] and [0168] and Kim [0064]). Both Flynn and Kim indicate use of ECC throughout the respective disclosures. 
Regarding claim 5, Flynn further discloses the device of Claim 1, wherein the first buffer memory is a static- random-access-memory (SRAM) and the second buffer memory is a dynamic random access memory (DRAM) ([0059] Embodiments of the first cache 102 and the second cache 112 that include a solid-state storage controller 104 and solid-state storage media 110 are described in more detail with respect to FIGS. 2 and 3. In further embodiments, the first cache 102 and/or the second cache 112 may include other types of non-volatile and/or volatile data storage, such as dynamic RAM ("DRAM"), static RAM ("SRAM"), magnetic data storage, optical data storage, and/or other data storage technologies.). Herein it is 
Regarding claim 6, Flynn discloses, in the italicized portions, a storage device comprising: a nonvolatile memory ([0060]); a controller comprising a first volatile memory configured to buffer write data to be written to the nonvolatile memory or read data read from the nonvolatile memory ([0058-0059] and [0200]); and a second memory external to said controller and external to said nonvolatile memory ([0063] In another embodiment, one or more of the first cache 102, the second cache 112, and the storage device 118 may be external to the host device 114. [0064-0066]); wherein said controller is configured to dynamically determine a buffer memory for buffering the write data based on at least one of: (i) the number of error bits generated in the first volatile memory, and (ii) a generation frequency of the error bits and to redirect at least some of the write data through the second memory as a substitute for the first volatile memory when the number of error bits or the generation frequency of the error bits associated with the first volatile memory is higher than a threshold value ([0241]); and wherein said controller is configured to dynamically determine a buffer memory for buffering the read data based on at least one of: (i) the number of error bits generated in the first volatile memory, and (ii) a generation frequency of the error bits and to redirect at least some of the read data through the second memory as a substitute for the first volatile memory when the number of error bits or the generation frequency of the error bits associated with the first volatile memory is higher than a threshold value ([0241]). Herein it is indicated that the storage system may decide to use either the first or second cache for buffering purposes for read or write operations based on cache attributes compared to threshold values. The Examiner notes that use of the term external is not explicitly differentiated in terms of scope and Flynn meets the limitation under broadest reasonable interpretation of the claim language as being separate. While Flynn indicates error rates and fault history may be criterion used for comparison, Flynn does not explicitly address using the second memory as a substitute for the first memory beyond selecting one or the other. The Examiner notes the “[0059] The method may further includes determining that a second buffer memory cells included in the non-volatile memory device store the recovered first data when the number of the errors is greater than the first threshold value (S140). In this case, the sample buffer memory cells are determined to be unreliable because the number of the errors due to the read disturbance is large. Therefore, the data stored in the first buffer memory cells should be recovered through the correction procedure, and the recovered data should be stored in the second buffer memory cells, and the first buffer memory cells may be disabled. Generation of the read disturbance will be described with the references to FIGS. 7 through 11.” Herein it is noted that the second buffer is utilized when the number of errors are greater than a first threshold value and therefore as a substitute for the other buffer memory. It would be obvious to one of ordinary skill in the art to modify Flynn to change the use of the buffers according to the number of errors in order to manage read/write disturbance caused by repeated access (Kim [0005]).
Regarding claim 7, Flynn and Kim further disclose the storage device of claim 6, wherein the controller further comprises a buffer manager configured to compare the number of error bits or the generation frequency of the error bits to the threshold value, determine the first memory as the buffer memory when the number or the generation frequency is lower than the threshold value, and determine the second memory as the buffer memory when the number or the generation frequency is higher than the threshold value (Flynn [0200] and Direct cache module 116 and Kim [0059] and [0064]). Both Flynn and Kim disclose a memory controller which is capable of performing error correction operations including the evaluation. Second buffer memory is also indicated to be used when the first threshold value is exceeded.
Regarding claim 8, Kim further discloses the storage device of claim 6, wherein the controller further comprises a monitoring module configured to monitor the number of error bits or the generation frequency of the error bits by comparing data input to the first memory and data output from the first memory ([0057])
Regarding claim 9, Flynn and Kim further disclose the storage device of claim 6, wherein the controller further comprises an error check and correction module configured to perform an error check and correction operation on data buffered into the first memory (Flynn [0128] and [0168] and Kim [0064]. Both Flynn and Kim indicate use of ECC throughout the respective disclosures.
Regarding claim 10, Kim further discloses the storage device of claim 9, wherein the controller further comprises a monitoring module configured to monitor the number of error bits or the generation frequency of the error bits based on an error corrected by the error check and correction module ([0057] The method further includes counting the number of errors included in the sample data based on an error correction code (S120). The reliability of the sample buffer memory cells may be determined based on the number of the errors included in the sample data. In an example embodiment, the reliability of the sample buffer memory cells may be inversely proportional to the number of the errors included in the sample data. Counting the number of the errors included in the sample data based on the error correction code (S120) may be executed on a memory controller connected to the non-volatile memory device.). 
Regarding claim 11, Flynn further discloses the storage device of claim 6, wherein the controller is further configured to monitor an input/output speed of the write data or the read data, and dynamically determine the buffer memory based on the input/output speed ([0241]). Herein access times are noted to be a cache attribute which may influence cache selection. Access times are otherwise interpreted to be analogous to I/O speed.
Regarding claim 12, Flynn further discloses the storage device of claim 11, wherein the controller further comprises a buffer manager configured to compare the input/output speed to a threshold speed, determine the first memory as the buffer memory when the input/output speed is lower than the threshold speed, and determine the second memory as the buffer memory when the input/output speed is equal to or higher than the threshold speed ([0241])
Regarding claim 13, Flynn further discloses the storage device of claim 6, wherein the first memory is a static random access memory ([0059]). Herein the first buffer is described as being either SRAM or DRAM.
Regarding claim 14, Flynn further discloses the storage device of claim 6, wherein the second memory is dynamic random access memory ([0059]). Similar to the rejection of claim 13, the second buffer memory may be either SRAM or DRAM.

Alternatively, Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Kim and further in view of Saito (US 2015/0242144).

Regarding claim 11, Flynn and Kim do not explicitly disclose the storage device of claim 6, wherein the controller is further configured to monitor an input/output speed of the write data or the read data, and dynamically determine the buffer memory based on the input/output speed. Regarding this limitation, Saito discloses “[0090] The copy buffer selector 115 calculates the asynchronous copying time Tas taken to store data into the SSD 21a to be Tas=t2+t3=1+1=2 ms. The copy buffer selector 115 determines whether the relationship Tas.ltoreq.t1.times.2 is satisfied. In the example of FIG. 2, since the twice the first delay time t1 is t1.times.2=2.5.times.2=5 ms, the relationship Tas.ltoreq.t1.times.2 is satisfied. Consequently, the copy buffer selector 115 selects the high-speed secondary copy buffer 22a having a higher processing speed among the multiple secondary copy buffers 22 of two or more types.” It would be obvious to one of ordinary skill in the art that should the copy buffers have differing processing speeds, as presented in Flynn that the buffers may be SRAM and DRAM, the appropriate buffer may be selected to service the request as noted by Saito. Flynn, Kim, and Saito are analogous art because they are from the same field of endeavor of buffer memory management. The Examiner notes that Saito additionally discloses systems using buffers of differing structure for supporting different speeds such as SRAM and DRAM.
Regarding claim 12, Saito further discloses the storage device of claim 11, wherein the controller further comprises a buffer manager configured to compare the input/output speed to a threshold speed, determine the first memory as the buffer memory when the input/output speed is lower than the threshold speed, and determine the second memory as the buffer memory when the input/output speed is equal to or higher than the threshold speed ([0057] The secondary copy buffer 22 is a storing device complementary to the cache region of a cache memory 120 that is to be detailed below. In an example of the first embodiment, the two illustrated secondary copy buffers 22 are different types from each other, and are, for example, high-speed secondary copy buffer 22a and a low-speed secondary copy buffer 22b as to be detailed below by referring to FIG. 2. [0190] The copy buffer selector 115 selects a secondary copy buffer 22 that is to store therein data to be transmitted to the other storage device la among the multiple secondary copy buffers 22 of two or more types on the basis of the result of comparison between the first delay time t1 measured by the first delay time measure 111 and the threshold. This makes it possible to optimize the time for the synchronous data copying.). Similar to the rejection of claim 11, the selector chooses the appropriate buffer to service the desired transmission speed.

Allowable Subject Matter

REASONS FOR ALLOWANCE
Per the instant Office action, claims 15-19 and 21 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves the dynamic determination of a refresh cycle rate of read-only memory contained in a storage controller based on the monitored generation of error bits in a buffer memory also contained in the storage controller and performing a refresh operation based on the determined refresh cycle.
The prior art deemed of closest relevance to the claimed invention, Atkinson (US 2009/0013127), recites dynamically determining a refresh cycle rate of a volatile memory based on the bit error rate (BER) monitored through the transmission of error bits included in data received at the volatile memory versus the total amount of data received.
The reasons for allowance of claim 15 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “a controller comprising a buffer memory and a read-only memory; wherein the buffer memory includes volatile memory cells, and is configured to buffer write data to be written into the nonvolatile memory and buffer read data read from the nonvolatile memory; and wherein the read-only memory includes volatile memory cells, and is configured to store metadata for performing a control operation of the controller; and wherein the controller is configured to: (i) monitor the number of error bits generated in the buffer memory or a generation frequency of the error bits when the buffer memory is buffering write data and/or read data, (ii) dynamically determine a refresh cycle rate with respect to the read-only memory as a function of the number of error bits generated in the buffer memory or the generation frequency of the error bits and not as a function of the number of error bits in the metadata within the read-only memory, and (iii) dynamically control a refresh operation with respect to the read-only memory according to the determined refresh cycle.” Herein it is claimed that the refresh cycle rate is determined as a function of the number of error bits generated in the buffer memory or generation frequency of error bits and not as a function of error bits in the metadata within the read-only memory which is not found to be disclosed by the prior art deemed of closest relevance.
Dependent claims 16-19 and 21 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135